Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2019

                                      No. 04-18-00397-CV

              MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                       Appellant

                                                v.

                              Timothy MOTT and Sharlotte Mott,
                                        Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00572
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
       On July 2, 2019, the appellant MPII, Inc. d/b/a Mission Park Funeral Chapels and
Cemeteries and appellees Timothy and Sharlotte Mott filed a “Joint Motion to Abate Appeal
Pending Mediation” requesting this court to abate this appeal pending mediation scheduled for
August 13, 2019. After consideration, we GRANT the parties’ joint motion and abate the appeal
pending a mediator’s report. We further ORDER the parties to file a status update with the
mediator’s report with the outcome of the mediation on or before September 13, 2019.

       Entered on this 8th day of July, 2019.

                                                           PER CURIAM



Attested to: ________________________
               Keith E. Hottle
               Clerk of Court